t c memo united_states tax_court frederick butcher and judith h butcher petitioners v commissioner of internal revenue respondent docket no filed date richard l friedman for petitioners robert w mopsick for respondent memorandum opinion foley judge by notice dated date respondent determined a dollar_figure deficiency and sec_6653 additions to tax relating to petitioners' federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioners agree with respondent's adjustments relating to petitioners’ income_tax return and do not contest the additions to tax the sole issue for decision is whether petitioners may use income_averaging to compute their tax_liability background the parties submitted this case fully stipulated pursuant to rule at the time the petition was filed petitioners resided in stillwater new jersey during mr butcher was a self-employed certified_public_accountant on their return petitioners reported a dollar_figure loss relating to jgd associates l p jgd associates in mr butcher pleaded guilty to violating sec_7206 e to willfully subscribing to a income_tax return that he did not believe to be true and correct as to every material matter in his plea mr butcher admitted that petitioners were not entitled to the dollar_figure deduction in date petitioners filed an amended return on which they increased their total taxable_income by dollar_figure e the amount of the disallowed deduction petitioners computed their tax_liability pursuant to the income- averaging method this computation was based on the taxable_income amounts petitioners reported for and on their return petitioners reported but were not entitled to a dollar_figure loss relating to jgd associates the period to assess a deficiency in petitioners' federal_income_tax has expired discussion respondent contends that for income-averaging purposes petitioners are required to use the correct amount of taxable_income even though the period for assessing a deficiency relating to that year has expired respondent further contends that petitioners' taxable_income should be increased by dollar_figure to offset the dollar_figure deduction that petitioners were not entitled to claim if respondent is allowed to adjust petitioners' taxable_income petitioners will not be eligible for income_averaging e because their averagable income for will not exceed dollar_figure see sec_1301 and petitioners admit they were not entitled to the dollar_figure deduction but they contend that the court should apply fairness and equity and not permit respondent to adjust their taxable_income petitioners’ contention is meritless a taxpayer who seeks to compute his tax_liability under the income-averaging method must use the correct not merely the reported taxable_income of each of the preceding years even if the period for assessing a deficiency has expired see 59_tc_528 thus for income-averaging purposes respondent may increase petitioners' taxable_income by dollar_figure asa result petitioners are not eligible for income_averaging accordingly we sustain respondent's determination to reflect the foregoing decision will be entered for respondent
